Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 1 of 14




  SCHEDULE
     A
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 2 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 3 of 14




  SCHEDULE
      B
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 4 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 5 of 14




  SCHEDULE
     C
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 6 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 7 of 14




  SCHEDULE
      D
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 8 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 9 of 14




   SCHEDULE
       E
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 10 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 11 of 14




    SCHEDULE
        F
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 12 of 14
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 13 of 14




     SCHEDULE
        G
Case 7:19-cv-00339 Document 1-1 Filed on 09/27/19 in TXSD Page 14 of 14
